PROB 35 (ED/CA)

                            Report and Order Terminating Supervised Release
                                    Prior to Original Expiration Date


                                   UNITED STATES DISTRICT COURT
                                                   FOR THE


                              EASTERN DISTRICT OF CALIFORNIA

        UNITED STATES OF AMERICA                       )
                                                       )
                              v.                       )
                                                       )       Docket No.: 0972 2:12CR00392-009
                    Eleazar Guido Nunez                )
                                                       )
                                                       )


On April 15, 2014, the above-named was sentenced to Supervised Release for a period of 3 years.
Supervision commenced on October 13, 2017.


The supervisee has complied with the rules and regulations of Supervised Release and is no longer
in need of supervision. It is accordingly recommended that the supervisee be discharged from
supervision.


                                           Respectfully submitted,




                                               Sara Gnewikow
                                      Sr. United States Probation Officer


Dated:            November 21, 2019
                  Sacramento, California




                                                           1
                                                                                                          Rev. 06/2015
                                                                            EARLY TERMINATION ~ ORDER (PROB35).DOTX
PROB 35 (ED/CA)



Re:        Eleazar Guido Nunez
           Docket No: 0972 2:12CR00392-009
           Report and Order Terminating Supervised Release
           Prior to Original Expiration Date




                                                      (For)

 REVIEWED BY:             Shannon Morehouse
                          Supervisory United States Probation Officer


                                     ORDER OF COURT

Pursuant to the above report, it is ordered that Eleazar Guido Nunez be discharged from
Supervised Release, and that the proceedings in the case be terminated.



         12/6/2019                                      /s/ John A. Mendez
Date                                                              John A. Mendez
                                                        United States District Court Judge

Attachment:       Recommendation

cc:        AUSA - Jill M. Thomas; Kevin C. Khasigian
           FLU Unit – United States Attorney’s Office
           Fiscal Clerk - Clerk's Office
           Supervisee - Eleazar Guido Nunez




                                                  2
                                                                                                   Rev. 06/2015
                                                                     EARLY TERMINATION ~ ORDER (PROB35).DOTX
